   Case 2:18-mj-00522-LRL Document 1 Filed 12/04/18 Page 1 of 2 PageID# 1

                                                                     FILED
                   IN THE UNITED STATES DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                    DEC -4 2018
                             NORFOLK DIVISION
                                                              CLtHK U.S. UlSTRICTCdU'l
                                                                    NORFOLK. VA
UNITED STATES OF AMERICA


      V.                                 Case No.   %\.%^k52z-
                                         Court Date: January 1, 2019

TOMMY L. DAVIS


                           CRIMINAL INFORMATION


                 (Misdemeanor)-Violation Notice No. 6882619

     THE UNITED STATES ATTORNEY CHARGES:


     That on or about November 18, 2018, at Naval Air Station Oceana,

Virginia Beach, Virginia, on lands acquired for the use of the United

States and within the special maritime and territorial jurisdiction

thereof, in the Eastern District of Virginia, the defendant, TOMMY L.

DAVIS, did drive a motor vehicle on a highway at a speed of twenty

(20) miles per hour or more in excess of the posted speed limit.

     (In violation of Title 18, United States Code, Sections 7 and 13,
assimilating Title 46.2, Code of Virginia, Section 862).

                                    Respectfully submitted,

                                    G. Zachary Terwilliger
                                    United States Attorney




                              By;        I Ck
                                    rames T. Cole
                                    special Assistant U.S. Attorney
                                    Office of the U.S. Attorney
                                    101 West Main Street, Suite 8000
                                    Norfolk, VA 23510
                                    Ph: (757) 441-6712
                                    Fax:(757) 441-3205
                                    James.Cole®usdoi.gov
   Case 2:18-mj-00522-LRL Document 1 Filed 12/04/18 Page 2 of 2 PageID# 2



                         CERTIFICATE OF MAILING


     I hereby certify that on the date indicated below, I caused a
true and correct copy of the foregoing Criminal Information to be
mailed, postage prepaid, to the defendant in the above-styled case.



                                   1 4
                             ames T. Cole
                            Special Assistant U.S. Attorney
                            Office of the U.S. Attorney
                            101 West Main Street, Suite 8000
                            Norfolk, VA 23510
                            Ph: (757) 441-6712
                            Fax:(757) 441-3205
                            James.ColeOusdoj.gov




                            Date
